UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED SEPTEMBER30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 000-23195 TIER TECHNOLOGIES,INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of Incorporation or organization) 94-3145844 (I.R.S. Employer Identification No.) 10780 PARKRIDGE BOULEVARD—4th FLOOR, RESTON, VA20191 (Address of principal executive offices) (571)382-1000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act Title of each class COMMON STOCK, $0.01 PAR VALUE Name of each exchange on which registered The NASDAQ STOCK MARKET, LLC Securities registered pursuant to Section12(g) of the Act NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨Accelerated FilerxNon-accelerated filer ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨No x As of March 31, 2007, the aggregate market value of common stock held by non-affiliates of the registrant was $179,419,733, based on the closing sale price of the common stock on March31, 2007, as reported on The Pink Sheets.As of December 7, 2007, there were 20,427,354 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Items 10, 11, 12, 13 and 14 of Part III (except for information required with respect to our executive officers, which is set forth under “Part I—Executive Officers”) have been omitted from this report, as we expect to file with the Securities and Exchange Commission, not later than 120 days after the close of our fiscal year ended September30, 2007, a definitive proxy statement for our 2008 annual meeting of stockholders.The information required by Items 10, 11, 12, 13 and 14 of Part III of this report, which will appear in our definitive proxy statement, is incorporated by reference into this report. TIER TECHNOLOGIES,INC. FORM 10-K TABLE OF CONTENTS PART I 1 Item 1—Business 1 Item 1A—Risk Factors 6 Item 1B—Unresolved Staff Comments 11 Item 2—Properties 11 Item 3—Legal Proceedings 11 Item 4—Submission of Matters to a Vote of Security Holders 11 Executive Officers 12 PART II 12 Item 5—Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 12 Item 6—Selected Financial Data 14 Item 7—Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A—Quantitative and Qualitative Disclosures about Market Risk 31 Item 8—Financial Statements and Supplementary Data 32 Report of Independent Registered Public Accounting Firm 33 Consolidated Balance Sheets 34 Consolidated Statements of Operations 35 Consolidated Statements of Shareholders’ Equity 36 Consolidated Statements of Comprehensive (Loss) Income 37 Consolidated Statements of Cash Flows 38 Consolidated Supplemental Cash Flow Information 49 Note 1—Organizational Overview 40 Note 2—Summary of Significant Accounting Policies 41 Note 3—(Loss) Earnings per Share 45 Note 4—Customer Concentration and Risk 45 Note 5—Investments 46 Note 6—Property, Equipment and Software 47 Note 7—Goodwill and Other Intangible Assets 48 Note 8—Contingencies and Commitments 49 Note 9—Shareholders’ Equity 51 Note 10—Share-based Payment 52 Note 11—Related Party Transactions 53 Note 12—Segment Information 54 Note 13—Income Taxes 57 Note 14—Restructuring 58 Note 15—Discontinued Operations 59 Note 16—Subsequent Events 60 Selected Quarterly Financial data (Unaudited) 61 Item 9—Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 64 Item 9a—Controls and Procedures 64 Item 9b—Other Information 66 PART III 66 Item 10—Directors, Executive Officers and Corporate Governance 66 Item 11—Executive Compensation 66 Item 12—Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 67 Item 13—Certain Relationships and Related Transactionsand Director Independence 67 Item 14—Principal Accounting Fees and Services 67 PART IV 68 Item 15—Exhibits, Financial Statement Schedules 68 SIGNATURES 73 Private Securities Litigation Reform Act Safe Harbor Statement Certain statements contained in this report, including statements regarding the future development of and demand for our services and our markets, anticipated trends in various expenses, expected costs of legal proceedings, expectations for the divestitures of certain assets, and other statements that are not historical facts, are forward-looking statements within the meaning of the federal securities laws.These forward-looking statements relate to future events or our future financial and/or operating performance and can generally be identified as such because the context of the statement includes words such as "may," "will," "intends," "plans," "believes," "anticipates," "expects," "estimates," "shows," "predicts," "potential," "continue," or "opportunity," the negative of these words or words of similar import.These forward-looking statements are subject to risks and uncertainties, including the risks and uncertainties described and referred to under Item 1A—Risk Factors beginning on page 6, which could cause actual results to differ materially from those anticipated as of the date of this report.We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1—BUSINESS GENERAL Tier Technologies, Inc., or Tier, provides federal, state and local government and other public sector clients with electronic payment and other transaction processing services, as well as software and systems integration services.The demand for our services has been driven by an increasing preference of consumers and governmental agencies to make payments electronically, increased acceptance of interactive voice response systems and contact management solutions, as well as by legislative mandates, such as child support and tax collections and disbursements.Originally incorporated in 1991 in California, we reincorporated in Delaware effective July15, 2005.We are headquartered in Reston, Virginia.As of September 30, 2007, our 816 employees and contractors provided services to nearly 3,500 clients nationwide, including over 3,000 customers served by our core Electronic Payment Processing business. SEGMENT INFORMATION Fiscal year 2007 was a transitional year for our company.At the beginning of fiscal year 2007, we were organized into three primary segments:Electronic Payment Processing, Government Business Process Outsourcing, and Packaged Software and Systems Integration.While each segment primarily served the government sector, the specific governmental agencies they served and the products and services they offered were extremely diverse.Individually each segment offered strong growth opportunities; however, financing, managing and operating these widely disparate operations made it difficult to maximize our profitability and overall shareholder value. Recognizing these issues, we undertook a strategic initiative during the first quarter of fiscal 2007, which examined each of these segments.In part, this strategic initiative evaluated the risks, costs, benefits, and growth potential of these segment’s product lines.In addition, the strategic initiative assessed the degree to which incremental investments or managerial changes were needed to maximize the profitability of each product line.Based upon this rigorous review, we concluded that we could best maximize our long-term profitability and shareholder value if we focused on our core business—Electronic Payment Processing, or EPP. As a result, in April 2007, we announced our intention to seek buyers for the sale of the majority of our Government Business Process Outsourcing segment, or GBPO, and our Packaged Software and Systems Integration segment, or PSSI.Concurrent with that announcement, we classified the majority of the assets and liabilities for these segments as held-for-sale.At the same time, we gradually began to restructure our organization to facilitate the timely and efficient transfer of these operations to potential buyers.By September30, 2007, our number of segments evolved from three segments down to one operating segment, certain wind-down operations and our discontinued operations. 1 The following chart illustrates our overall structure as of September 30, 2007: Organizational Structure of Tier Technologies, Inc. As of September 30, 2007 Although the majority of the GBPO and PSSI businesses are classified as held-for-sale, we continue to operate them as efficiently and effectively as possible in order to maximize the proceeds that we expect to receive from the eventual disposition of these operations.During the upcoming year, we intend to focus increasing amounts of managerial attention and financial resources on streamlining and growing our EPP operations.The following sections describe our continuing and held-for-sale operations in more detail, as well as the major lines of business included in the EPP, GBPO and PSSI operations. All financial information presented in this report for historical periods has been reclassified to conform to our new organizational structure. CONTINUING OPERATIONS Our continuing operations are separated into three major categories:EPP, Wind-down and Corporate.In addition to the discussion below, Note 12—Segment Information to our Consolidated Financial Statements provides detailed information about the profitability of each of these three major categories. Electronic Payment Processing, or EPP.EPP provides government and public-sector clients with electronic payment processing alternatives for collecting taxes, fees and other obligations.In fiscal year 2007, our client base included the U.S. Internal Revenue Service, 26states, the District of Columbia and over 3,000 local governments and other public sector clients.EPP revenues represented 89.5% of revenues from continuing operations.EPP has a large number of clients; however, 25.3% of our revenues from continuing operations are generated under a contract with the U.S. Internal Revenue Service. Clients who use our electronic payment processing services can offer their customers the ability to make government obligation, tuition and utility payments with a credit or debit card or an electronic check.Our secure electronic payment processing services help our clients reduce remittance-processing costs, increase collection speed and provide convenient payment alternatives to their constituents. During the last decade, increased consumer acceptance of electronic media, such as interactive voice response systems and the Internet, have led to greater reliance on “cashless” payment methods, including credit and debit cards and electronic checks.However, many government entities have neither the technical expertise nor the personnel to develop, implement and maintain electronic payment processes or to accept Internet or telephonic originated payments.As a result, they rely on external service providers, such as Tier, to perform this function. During fiscal year 2007, we processed 8.1million transactions, representing nearly $4.7billion of payments collected for federal and state income taxes, state sales and use taxes, property taxes, parking citations, traffic violations, local licenses, educational institution fees and utility bills.The revenues we receive for payment services are transaction-based.Increases and decreases in these revenues typically represent changes in the volume of transactions and associated dollars that we process.This volume, in turn, reflects 2 the size of our client base, the level of customer acceptance of electronic payment processing alternatives, the number and type of complementary partnership relationships and the variety of payment alternatives offered.Typically, EPP revenues are higher in the second and third quarters of our fiscal year as a result of the seasonal surge in income tax payments in March and April. Wind-down Operations.During fiscal 2007, we identified three businesses in our then-current GBPO and PSSI segments whose operations were neither compatible with our long-term strategic direction nor complementary with the other businesses that we were divesting.As a result, we have decided to complete, and in some cases extend, the term of existing contracts for these businesses.We believe that these three businesses will be phased out over the next five years.The three businesses included in our wind-down operations include: 1)our Voice and Systems Automation business, or VSA, which provides interactive voice response systems and support services, including customization, installation and maintenance; 2) our Health and Human Services practice, which provides certain consulting services to state agencies; and 3) our Public Pension Administration Systems practice, which provides services to support the design, development and implementation of pension applications for state, county and city governments.Our wind-down business units serve approximately 290 customers, including approximately 275 customers served by our Voice and Systems Automation business.In fiscal year 2007, VSA revenues represented 62.0% of our revenues from wind-down operations. Corporate Operations.Our corporate operations represent those functions in the company that support our corporate governance, including the costs associated with our Board of Directors and executive management team, as well as accounting, finance, legal and the costs of maintaining our corporate headquarters in Reston, Virginia.In addition, corporate costs include functions that provide shared-services that have supported operations throughout the company, such as information technology and business development.As we divest the majority of our GBPO and PSSI segments, we expect that the size and associated costs to operate our corporate functions will decline significantly in the future.See Item 7—Management’s Discussion and Analysis of Financial Condition and Results of Operations for additional information associated with our corporate-level operations. HELD-FOR-SALE OPERATIONS As discussed above, the majority of our GBPO and PSSI operations comprise our held-for-sale operations.In addition to the discussion below, Note 15—Discontinued Operations to our Consolidated Financial Statements provides information about the profitability and total assets of these held-for-sale operations. Government Business Process Outsourcing, or GBPO.Our GBPO operation focuses on child support payment processing, child support financial institution data match services, or FIDM, and call center support services.Because of the nature of the services it provides, GBPO’s customer contracts typically have a three- to five-year duration.Typically, these contracts produce a relatively constant revenue stream over the contract term, with little, if any, seasonal variability.During fiscal 2007, GBPO’s held-for-sale operations served approximately 30 customers.During fiscal year 2007, over 41% of GBPO’s revenues were generated by one ongoing contract, and 17% of GBPO’s revenues were generated by another contract that expired in June 2007. Under the U.S. Personal Responsibility and Work Opportunity Reconciliation Act of 1996, each state must have an automated and centralized process for collecting and distributing child support payments.Our payment processing operations provide many services related to this Act on behalf of our state clients, including: the receipt, disbursement and processing of manual and electronic child support payments; check and document imaging; and maintenance of payment and court order histories.Child support payment processing revenue is based on a per-transaction fee applied to the number of transactions processed.During fiscal year 2007, we used internally developed software to process approximately $3.4billion of transactions for eight state clients. The U.S. Personal Responsibility and Work Opportunity Reconciliation Act of 1996 also created the Financial Institution Data Match Program, which requires states to match delinquent obligations against records held by financial institutions.When matches are identified, state child support enforcement agencies can issue liens or levies on noncustodial parents’ bank accounts to expedite the collection of past due child support obligations. 3 We provide these services to a fifteen-state alliance formed to develop and oversee outsourced financial institution match programs.We also provide these services to two states that are not members of the alliance. Since 2002, we have located more than $23.4billion for our clients.We derive revenue under this program by assessing a fee based on the number of financial institutions matched. Packaged Software and System Integration, or PSSI.Our PSSI held-for-sale operations provide software systems design, development and integration, maintenance and support services primarily to state and local government clients.The PSSI held-for-sale operations include the following practice areas: · Financial Management Systems—develops, implements and supports financial management and purchasing systems for state and local governments; · Unemployment Insurance Systems—provides software application, development and integration services to state governments that are reforming unemployment insurance systems; · State Systems Integration—provides information technology development, integration and maintenance support projects, primarily for the State of Missouri; and · Independent Validation and Verification—provides quality assurance reviews of third-party software. We expect to sell each of these practice areas to separate buyers by March 31, 2008. The revenues generated by PSSI are driven primarily by the size of its customer base, the addition of new service offerings and new partner relationships with complementary service and technology providers.During fiscal 2007, PSSI’s held-for-sale operations provided services to nearly 100 clients nationwide.During fiscal year 2007, two contracts generated 29.0% and 27.4%, respectively, of PSSI’s revenues.Revenues recognized by PSSI reflect the specific contract deliverables and are not influenced by seasonal changes. All of the above practice areas are reported as discontinued operations for all periods presented. SALES AND MARKETING Our sales and marketing objective is to develop relationships with clients that result in repeat long-term and cross-sale engagements.Initially, in fiscal 2007, we had a shared-service sales and marketing function that worked cooperatively on joint sales efforts involving a combination of our services across different segments.However, as our organization began to evolve because of the expected divestiture of most of the GBPO and PSSI operations, we began to identify specific resources that are dedicated to our EPP, GBPO and PSSI operations, to facilitate the timely and efficient transfer of these operations to potential buyers. In fiscal 2008, we expect to focus our future sales efforts on growing our EPP business.In addition to our sales force, we also rely on the business development capabilities of our senior EPP executives as a supplemental sales and delivery resource.Members of our executive team have a wide range of industry contacts and established reputations in the electronic payment processing industry.They play a key role in developing, selling and managing major engagements.As a result of our market-focused sales approach, we believe that we are able to identify and qualify for opportunities quickly and cost effectively. We strive to generate new business by increasing brand awareness and recognition of our diverse solution offerings using a variety of media.Our most significant marketing and advertising program involves the promotion of electronic payment processing services offered by our subsidiary Official Payments Corporation, or OPC.We work with our various clients to publicize our services through advertisements in payment invoices, publications and web sites, typically at little or no cost to us. We also enter into cooperative advertising and marketing arrangements with our card processing partners and major card-issuing banks, including print and online advertising campaigns and promotions.In fiscal 2007, we used newspaper, radio, internet and public relations campaigns to supplement these efforts. 4 COMPETITION The transaction processing and software and systems integration markets are highly competitive and are served by numerous international, national and local firms.Representative market participants in transaction processing markets include Link2Gov and TouchNet Information Systems, Inc.Competition in the software and systems integration market includes U.S. and international consulting and integration firms, the internal information systems groups of our prospective clients, professional services companies, hardware and application software vendors, and divisions of large integrated technology companies and outsourcing companies.Representative market participants include: Accenture; BearingPoint; CGI-AMS; Deloitte; IBM; Keane; Lawson; New World Systems; Oracle; Rose International; SAP; Sungard; and Tyler Technologies.Competitors of our GBPO business include: Systems and Methods, Inc.; Affiliated Computer Systems, Inc.; JPMorgan Chase; and Bank of America.Competitors for our VSA business include large technology companies such as CISCO, Gensys and Nortel.Finally, competition for our FIDM business includes: Affiliated Computer Systems, Inc.; Maximus; and PSI. We believe that the principal competitive factors in our markets include reputation, project management expertise, industry expertise, speed of development and implementation, technical expertise, competitive pricing and the ability to deliver results, whether on a transaction, fixed-price ortime-and-materials basis.We believe that our ability to compete also depends in part on a number of competitive factors outside our control, including the ability of our clients or competitors to hire, retain and motivate project managers and other senior technical staff, the ownership by competitors of software used by potential clients, the price at which others offer comparable services, the financial resources of our competitors, the ability of our clients to perform the services themselves and the extent of our competitors’ responsiveness to client needs. INTELLECTUAL PROPERTY RIGHTS Our success depends, in part, on our protection of our methodologies, solutions and intellectual property rights. We rely upon a combination of nondisclosure, licensing and other contractual arrangements, as well as trade secret, copyright and trademark laws to protect our proprietary rights and the proprietary rights of third parties from whom we license intellectual property.The remaining life of our trademarks is four-to-five years.We enter into nondisclosure agreements with all our employees, subcontractors and parties with whom we team.In addition, we control and limit distribution of proprietary information.We cannot assure that these steps will be adequate to deter the misappropriation of proprietary information or that we will be able to detect unauthorized use of this information and take appropriate steps to enforce our intellectual property rights. We have developed and acquired proprietary software that is licensed to clients pursuant to license agreements and other contractual arrangements.We use intellectual property laws, including copyright and trademark laws, to protect our proprietary rights.Part of our business also develops software applications for specific client engagements and customizes existing software products for specific clients.Ownership of developed software and customizations to existing software is subject to negotiation with individual clients and is typically assigned to the client.In some situations, we may retain ownership or obtain a license from our client, which permits us or a third party to use and market the developed software or the customizations for the joint benefit of the client and us or for our sole benefit. AVAILABLE INFORMATION Our Internet address is www.tier.com.There we make available, free of charge, our annual report on Form10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to these reports, as soon as reasonably practicable after we electronically file such material with or furnish it to the Securities and Exchange Commission, or SEC.Our SEC reports can be accessed through the Investor Relations section of our Web site.The information found on our Web site is not part of this or any other report we file with or furnish to the SEC. 5 ITEM 1A—RISK FACTORS Investing in our common stock involves a degree of risk.You should carefully consider the risks and uncertainties described below in addition to the other information included or incorporated by reference in this annual report.If any of the following risks actually occur, our business, financial condition or results of operations would likely suffer.In that case, the trading price of our common stock could fall. The following factors and other risk factors could cause our actual results to differ materially from those contained in forward-looking statements in this Form 10-K. We have incurred losses in the past and may not be profitable in the future.We have incurred losses in the past and we may do so in the future.While we reported net income in fiscal year 2005, we reported net losses of $3.0million during fiscal year 2007, $9.5million during the fiscal year 2006, $63,000 in fiscal year 2004 and $5.4million in fiscal year 2003. Our revenues and operating margins may decline and may be difficult to forecast, which could result in a decline in our stock price.Our revenues, operating margins and cash flows are subject to significant variation from quarter to quarter due to a number of factors, many of which are outside our control.These factors include: · economic conditions in the marketplace; · our customers’ budgets and demand for our services; · seasonality of business; · timing of service and product implementations; · unplanned increases in costs; · delays in completion of projects; · intense competition; · variability of software license revenues; and · integration and costs of acquisitions. The occurrence of any of these factors may cause the market price of our stock to decline or fluctuate significantly, which may result in substantial losses to investors.We believe that period-to-period comparisons of our operating results are not necessarily meaningful and/or indicative of future performance.From time to time, our operating results may fail to meet analysts’ and investors’ expectations, which could cause a significant decline in the market price of our stock.Price fluctuations and trading volume of our stock may be rapid and severe and may leave investors little time to react.Other factors that may affect the market price of our stock include announcements of technological innovations or new products or services by competitors and general economic or political conditions, such as recession, acts of war or terrorism.Fluctuations in the price of our stock could cause investors to lose all or part of their investment. We may not be successful in divesting certain assets and liabilities and our anticipated divestiture could disrupt our operations.We may not be able to obtain reasonable offers for the fair value of the portions of PSSI and GBPO assets and liabilities that we are marketing.In that event, we may be required to recognize an impairment loss or to terminate our planned divestiture.Furthermore, our announced divestiture plan has resulted in, and could result in, additional turnover of employees or could have an adverse impact on our ability to attract and retain customers, which, in turn, could have an adverse impact on the revenues generated by these businesses.In addition, if our estimates of the fair value of these businesses are not accurate, we may incur additional impairment losses or other losses on the sale of these businesses.Divestiture of certain portions of these businesses may be delayed, or may be unsuccessful, resulting in business disruption and increased costs of running and completing certain projects. Our current and future information technology infrastructure may not meet our requirements for the 6 sustainable and economical growth of our EPP business. Our EPP business is highly dependent upon having a safe and secure information technology platform with sufficient capacity to meet the future growth of our business. If our ability to develop and/or acquire upgrades or replacements of our existing platform does not keep pace with the growth of our business, we may not be able to meet our growth expectations. Furthermore, if we are not able to develop these systems on a timely and economical basis, the profitablility of our EPP business may be adversely affected.While our continuing operations provide services to over 3,000 clients, our revenues and cash flows could decline significantly if we were unable to retain our largest clients.Our electronic payment processing provides services to over 3,000 clients.However, our contract with the U.S. Internal Revenue Service generates over 25.3% of our revenues from continuing operations.Our operating results and cash flows could decline significantly if we were unable to retain this client, or replace it in the event we were unable to renew this contract. We operate in highly competitive markets.If we do not compete effectively, we could face price reductions, reduced profitability and loss of market share.Our business is focused on transaction processing and software systems solutions, which are highly competitive markets and are served by numerous international, national and local firms.Many competitors have significantly greater financial, technical and marketing resources and name recognition than we do.In addition, there are relatively low barriers to entry into these markets and we expect to continue to face additional competition from new entrants into our markets.Parts of our business are subject to increasing pricing pressures from competitors, as well as from clients facing pressure to control costs.Some competitors are able to operate at significant losses for extended periods of time, which increases pricing pressure on our products and services.If we do not compete effectively, the demand for our products and services and our revenue growth and operating margins could decline, resulting in reduced profitability and loss of market share. Changes in accounting standards could significantly change our reported results.Our accounting policies and methods are fundamental to how we record and report our financial condition and results of operations.From time to time, the Financial Accounting Standards Board changes the financial accounting and reporting standards that govern the preparation of our financial statements. These changes can be hard to predict and can have a material effect on how we record and report our financial condition and results of operations. In some cases, we could be required to apply a new or revised standard retroactively, resulting in our restating prior period financial statements. Changes in laws and government and regulatory compliance requirements may result in additional compliance costs and may adversely impact our reported earnings.Our business is subject to numerous federal, state and local laws, government regulations, corporate governance standards, licensing and bonding requirements, industry association rules and public disclosure requirements, which are subject to change.Changing laws, regulations and standards relating to corporate governance, accounting standards, and public disclosure, including the Sarbanes-Oxley Act of 2002, SEC regulations and Nasdaq Stock Market rules, are creating uncertainty for companies and increasing the cost of compliance.To maintain high standards of corporate governance and public disclosure, we intend to invest all reasonably necessary resources to comply with evolving standards.This investment may result in increased general and administrative expenses for outside services and a diversion of management time and attention from revenue-generating activities.New laws, regulations or industry standards may be enacted, or existing ones changed, which could negatively impact our services and revenues.Taxes or fees may be imposed or we could be subject to additional requirements in regard to privacy, security or qualification for doing business.For our transaction processing services, we are subject to various federal and state laws and regulations, the rules of the National Automated Clearing House Association and the applicable credit/debit card association rules.A change in such laws, rules or regulations could restrict or eliminate our ability to provide services or accept certain types of transactions, and could increase costs, impair growth and make our services unprofitable. The revenues generated by our electronic payment processing operations may fluctuate and the ability to maintain profitability is uncertain.EPP primarily provides credit and debit card and electronic check payment options for the payment of federal and state personal income taxes, real estate and personal property taxes, business taxes, fines for traffic violations and parking citations and educational and utility obligations.The 7 revenues earned by EPP depend on consumers’ continued willingness to pay a convenience fee and our relationships with clients, such as government taxing authorities, educational institutions, public utilities and their respective constituents.If consumers are not receptive to paying a convenience fee; if card associations change their rules or laws are passed that do not allow us to charge the convenience fees; or if credit or debit card issuers or marketing partners eliminate or reduce the value of rewards to consumers under their respective rewards programs, demand for electronic payment processing services could decline.The processing fees charged by credit/debit card associations and financial institutions can be increased with little or no notice, which could reduce margins and harm our profitability.Demand for electronic payment processing services could also be affected adversely by a decline in the use of the Internet or consumer migration to a new or different technology or payment method.The use of credit and debit cards and electronic checks to make payments to government agencies is subject to increasing competition and rapid technological change.If we are not able to develop, market and deliver competitive technologies, our market share will decline and our operating results and financial condition could suffer. Our ability to grow depends largely on our ability to attract, integrate and retain qualified personnel.The success of our business is based largely on our ability to attract and retain talented and qualified employees and contractors.The market for skilled workers in our industry is extremely competitive.In particular, qualified project managers and senior technical and professional staff are in great demand.If we are not successful in our recruiting efforts or are unable to retain key employees, our ability to staff projects and deliver products and services may be adversely affected.We believe our success also depends upon the continued services of senior management and a number of key employees whose employment may terminate at any time.If one or more key employees resigns to join a competitor or to form a competing company, the loss of such personnel and any resulting loss of existing or potential clients could harm our competitive position. We depend on third parties for our products and services.Failure by these third parties to perform their obligations satisfactorily could hurt our reputation, operating results and competitiveness.Our business is highly dependent on working with other companies and organizations to bid on and perform complex multi-party projects.We may act as a prime contractor and engage subcontractors, or we may act as a subcontractor to the prime contractor.We use third-party software, hardware and support service providers to perform joint engagements.We depend on licensed software and other technology from a small number of primary vendors. We also rely on a third-party co-location facility for our primary data center, use third-party processors to complete payment transactions and use third-party software providers for system solutions, security and infrastructure.The failure of any of these third parties to meet their contractual obligations, our inability to obtain favorable contract terms, failures or defects attributable to these third parties or their products, or the discontinuation of the services of a key subcontractor or vendor could result in significant cost and liability, diminished profitability and damage to our reputation and competitive position. Our fixed-price and transaction-based contracts require accurate estimates of resources and transaction volumes.Failure to estimate these factors accurately could cause us to lose money on these contracts.Our business relies on accurate estimates.If we underestimate the resources, cost or time required for a project or overestimate the expected volume of transactions or transaction dollars processed, our costs could be greater than expected or our revenues could be less than expected.Under fixed-price contracts, we generally receive our fee if we meet specified deliverables, such as completing certain components of a system installation.For transaction-based contracts, we receive our fee on a per-transaction basis or as a percentage of dollars processed, such as the number of child support payments processed or tax dollars processed.If we fail to prepare accurate estimates on factors used to develop contract pricing, such as labor costs, technology requirements or transaction volumes, we may incur losses on those contracts and our operating margins could decline. Our revenue is highly dependent on government funding. The loss or decline of existing or future government funding could cause our revenue and cash flows to decline.A significant portion of our revenue is derived from federal and state mandated projects.A large portion of these projects may be subject to a reduction or discontinuation of funding, which may cause early termination of projects, diversion of funds away from our projects or delays in implementation.The occurrence of any of these conditions could have an adverse effect on our projected revenue, cash flows and profitability. 8 Unauthorized data access and other security breaches could have an adverse impact on our business and our reputation.Security breaches or improper access to data in our facilities, computer networks, or databases, or those of our suppliers, may cause harm to our business and result in liability and systems interruptions.Despite security measures we have taken, our systems may be vulnerable to physical break-ins, fraud, computer viruses, attacks by hackers and similar problems causing interruption in service and loss or theft of data and information, inclusive of personally identifiable data.Our third-party suppliers also may experience security breaches involving the unauthorized access of proprietary information.A security breach could result in theft, publication, deletion or modification of confidential information; cause harm to our business and reputation; and result in loss of clients and revenue. We could suffer material losses if our operations fail to perform effectively.The potential for operational risk exposure exists throughout our organization.Integral to our performance is the continued efficiency of our technical systems, operational infrastructure, relationships with third parties and key executives in our day-to-day and ongoing operations. Failure by any or all of these resources subjects us to risks that may vary in size, scale and scope. This includes but is not limited to operational or technical failures, ineffectiveness or exposure due to interruption in third-party support as expected, as well as the loss of key individuals or failure on the part of the key individuals to perform properly.Our insurance may not be adequate to compensate us for all losses that may occur as a result of any such event, or any system, security or operational failure or disruption. At any given time, we are subject to a variety of claims and lawsuits. An adverse decision in any of these claims could have an adverse impact on our reputation and financial results.Adverse outcomes in a claim, lawsuit, government investigation, tax determination, or other liability matter could result in significant monetary damages, substantial costs, or injunctive relief against us that could adversely affect our ability to conduct our business.We cannot guarantee that the disclaimers, limitations of warranty, limitations of liability and other provisions set forth in our contracts will be enforceable or will otherwise protect us from liability for damages.The successful assertion of one or more claims against us may not be covered by, or may exceed, our available insurance coverage. In May 2003, we received a subpoena from a grand jury in the Southern District of New York to produce certain documents pursuant to an investigation by the Antitrust Division of the U.S. Department of Justice, or the DOJ, involving the child support payment processing industry.We have cooperated, and intend to continue to cooperate, fully with the subpoena and with the DOJ’s investigation.On November20, 2003, the DOJ granted us conditional amnesty pursuant to the Antitrust Division’s Corporate Leniency Policy.Consequently, the DOJ will not bring any criminal charges against us or our officers, directors and employees, as long as we continue to comply with the Corporate Leniency Policy, which requires, among other things, our full cooperation in the investigation and restitution payments if it is determined that parties were injured as a result of impermissible anticompetitive conduct.We anticipate that we will incur additional expenses as we continue to cooperate with the investigation.Such expenses and any restitution payments could negatively impact our reputation, compromise our ability to compete and win new projects and result in financial losses. In May 2006, we received a subpoena from the Philadelphia District Office of the SEC requesting documents relating to financial reporting and personnel issues.If the SEC were to conclude that further investigative activities are merited or to take formal action against Tier, our reputation could be impaired.We have cooperated, and intend to continue to cooperate, fully with this investigation.We anticipate that we will incur additional legal and administrative expenses as we continue to cooperate with the SEC’s investigation. On November 20, 2006, we were served with a purported class action lawsuit on behalf of purchasers of our common stock from November29, 2001 to October25, 2006.Subsequently, the complaint was amended to narrow the purported class period.The suit alleges that Tier and certain of our former officers issued false and misleading statements from November 2001 to May 2006, but did not specify the damages being sought.On July24, 2007, the United States District Court for the Eastern District of Virginia entered an order denying the plaintiff's motion for class certification for the purported class action lawsuit.On December5, 2007, the court granted our motion to dismiss plaintiff's complaint but permitted plaintiff an opportunity to file an amended complaint.Plaintiff's amended complaint must be filed by December28, 2007.We believe we have minimal, if any, exposure associated with this complaint. 9 If we are not able to protect our intellectual property, our business could suffer serious harm.Our systems and operating platforms, scripts, software code and other intellectual property are generally proprietary, confidential, and may be trade secrets.We protect our intellectual property rights through a variety of methods, such as use of nondisclosure and license agreements and use of trade secret, copyright and trademark laws.Ownership of developed software and customizations to software are the subject of negotiation and license arrangements with individual clients.Despite our efforts to safeguard and protect our intellectual property and proprietary rights, there is no assurance that these steps will be adequate to avoid the loss or misappropriation of our rights or that we will be able to detect unauthorized use of our intellectual property rights.If we are unable to protect our intellectual property, competitors could market services or products similar to ours, and demand for our offerings could decline, resulting in an adverse impact on revenues. We may be subject to infringement claims by third parties, resulting in increased costs and loss of business.From time to time we receive notices from others claiming we are infringing on their intellectual property rights.Defending a claim of infringement against us could prevent or delay our providing products and services, cause us to pay substantial costs and damages, force us to redesign products or enter into royalty or licensing agreements on less favorable terms.If we are required to enter into such agreements or take such actions, our operating margins could decline. If we are not able to obtain adequate or affordable insurance coverage or bonds, we could face significant liability claims and increased premium costs and our ability to compete for business could be compromised.We maintain insurance to cover various risks in connection with our business.Additionally, our business includes projects that require us to obtain performance and bid bonds from a licensed surety.There is no guarantee that such insurance coverage or bonds will continue to be available on reasonable terms, or at all.If we are unable to obtain or maintain adequate insurance and bonding coverage, potential liabilities associated with the risks discussed in this report could exceed our coverage, and we may not be able to obtain new contracts or continue to provide existing services, which could result in decreased business opportunities and declining revenues. Our markets are changing rapidly.If we are not able to adapt to changing conditions, we may lose market share and may not be able to compete effectively.The markets for our products are characterized by rapid changes in technology, client expectations and evolving industry standards.Our future success depends on our ability to innovate, develop, acquire and introduce successful new products and services for our target markets and to respond quickly to changes in the market.If we are unable to address these requirements, or if our products do not achieve market acceptance, we may lose market share and our revenues could decline. We may not be successful in identifying acquisition candidates and, if we undertake acquisitions, they could be expensive, increase our costs or liabilities or disrupt our business.One of our strategies is to pursue growth through acquisitions.We may not be able to identify suitable acquisition candidates at prices that we consider appropriate or to finance acquisitions at favorable terms.If we do identify an appropriate acquisition candidate, we may be unsuccessful in negotiating the terms of the acquisition, financing the acquisition or, if the acquisition occurs, integrating the acquired business into our existing business.Negotiations of potential acquisitions and the integration of acquired business operations could disrupt our business by diverting management attention away from day-to-day operations.Acquisitions of businesses or other material operations may require additional debt or equity financing, resulting in leverage or dilution of ownership.We also may not realize cost efficiencies or synergies that we anticipated when selecting our acquisition candidates.In addition, we may need to record write-downs from future impairments of identified intangible assets and goodwill, which could reduce our future reported earnings.Acquisition candidates may have liabilities or adverse operating issues that we fail to discover through due diligence prior to the acquisition.Any costs, liabilities or disruptions associated with any future acquisitions we may pursue could harm our operating results. Our business is subject to increasing performance requirements, which could result in reduced revenues and increased liability. Our business involves projects that are critical to the operations of our clients' businesses.The failure to meet client expectations could damage our reputation and compromise our ability to attract new business.On certain projects we make performance guarantees, based upon defined operating specifications, service levels and delivery dates, which are sometimes backed by contractual guarantees and performance bonds.Unsatisfactory performance or unanticipated difficulties or delays in starting or completing such projects may result in termination of the contract, a reduction in payment, liability for penalties and damages, or claims against a performance bond.Client performance expectations or unanticipated delays could necessitate the use of more resources than we initially budgeted for a particular project, which could increase our project costs and make us less profitable. 10 ITEM 1B—UNRESOLVED STAFF COMMENTS There are no unresolved written comments that were received from the Securities and Exchange Commission’s staff 180 days or more before the end of our fiscal year 2007 regarding our periodic or current reports under the Securities Exchange Act of 1934. ITEM 2—PROPERTIES As of September 30, 2007, we leased nearly 175,000 square feet of space throughout the country.These leased facilities included our 41,000 square foot corporate headquarters in Reston, Virginia.We also leased 59,000square feet of space for our GBPO payment processing centers in Michigan, Tennessee, Alabama and Kentucky. In addition, we leased 55,000square feet of space in Georgia, Virginia, Connecticut, California, Missouri and New Mexico to house our subsidiary operations for EPP and PSSI and the call centers for GBPO and to provide general office space to support our projects and our clients.We also leased 20,000square feet in California that we subleased to an unrelated third party.Finally, we own a 28,060square foot building in Alabama which houses certain administrative, call center, warehouse and other operations. ITEM 3—LEGAL PROCEEDINGS In May 2003, we received a subpoena from a grand jury in the Southern District of New York to produce certain documents pursuant to an investigation by the Antitrust Division of the Department of Justice, or DOJ, involving the child support payment processing industry.We have cooperated, and intend to continue to cooperate, fully with the subpoena and with the DOJ’s investigation.On November20, 2003, the DOJ granted us conditional amnesty pursuant to the Antitrust Division’s Corporate Leniency Policy.Consequently, the DOJ will not bring any criminal charges against us or our officers, directors and employees, as long as we continue to comply with the Corporate Leniency Policy, which requires, among other things, our full cooperation in the investigation and restitution payments if it is determined that parties were injured as a result of impermissible anticompetitive conduct. In May2006, we received a subpoena from the Philadelphia District Office of the SEC requesting documents relating to financial reporting and personnel issues.If the SEC were to conclude that further investigative activities are merited or to take formal action against us, our reputation could be impaired.We have cooperated, and intend to continue to cooperate, fully with this investigation. On November 20, 2006, we were served with a purported class action lawsuit filed in the United States District Court for the Eastern District of Virginia on behalf of purchasers of our common stock from November29, 2001 to October25, 2006.Subsequently, the complaint was amended to narrow the purported class period.The suit alleges that Tier and certain of our former officers issued false and misleading statements from November2001 to May2006, but did not specify the damages being sought.On July24, 2007, the United States District Court for the Eastern District of Virginia entered an order denying the plaintiff's motion for class certification for the purported class action lawsuit.The time to appeal the Court's order has expired without an appeal.On December3, 2007, the court granted our motion to dismiss plaintiff's complaint but permitted plaintiff an opportunity to file an amended complaint.Plaintiff's amended complaint must be filed by December28, 2007.We believe we have minimal, if any, exposure associated with this complaint. ITEM 4—SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matters were submitted to a vote of our stockholders during the fourth quarter of fiscal 2007. 11 EXECUTIVE OFFICERS The names, ages and positions of our executive officers at September 30, 2007, are listed in the following table, together with their business experience during the past five years.Unless otherwise specified, all officers served continuously since the date indicated.There is no family relationship among the officers. Name, age and position with Registrant Date elected or appointed Ronald L. Rossetti, Age 64 (a) Chairman of the Board, Chief Executive Officer May 2006 David E. Fountain, Age 47 (b) Senior Vice President, Chief Financial Officer and Treasurer May 2005 Michael A. Lawler, Age 44 (c) Senior Vice President, Electronic Payment Processing June 2004 Deanne M. Tully, Age 49 Vice President, General Counsel and Corporate Secretary July 2003 Vice President, General Counsel February 2001 Steven M. Beckerman, Age 49 (d) Senior Vice President, Business Process Outsourcing March 2006 Kevin C. Connell, Age 40 Senior Vice President, Sales & Marketing November 2006 Senior Vice President, Business Development (OPC) July 2003 Vice President, Business Development (OPC) August 2002 (a) Mr. Rossetti served as President of Riverside Capital Partners, Inc., a venture capital investment firm since 1997.Since 1997, Mr. Rossetti has also been a general partner in several real estate general partnerships, all commonly controlled by Riverside Capital Holdings. (b) Mr. Fountain served as Chief Financial Officer and Treasurer of National Processing Inc., a provider of payment processing services, from 1999 to October 2004. (c) Mr. Lawler served as EPOS Corporation President and Chairman from 1991 to June 2004 and became Senior Vice President at Tier upon the acquisition of EPOS. (d) Mr. Beckerman served as Senior Vice President, Product Management of Certegy Card Services, a company that provides debit, credit and merchant card processing, from January 2004 to February 2006.From July 2000 to December 2003, Mr. Beckerman served as Certegy's Vice President, Sales and Marketing. PART II ITEM 5—MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the Nasdaq Global Market under the symbol TIER.From May26, 2006 to May20, 2007, our common stock was quoted on the Pink Sheets under the symbol TIER or TIER.PK. On December7, 2007, there were 205 record holders of our common stock.The quarterly high and low prices per share during fiscal 2007 and 2006 were as follows: Year ended September 30, 2007 2006 High Low High Low First quarter $ 7.30 $ 6.35 $ 8.50 $ 6.93 Second quarter $ 8.90 $ 5.85 $ 8.08 $ 7.34 Third quarter $ 10.05 $ 8.25 $ 8.70 $ 5.67 Fourth quarter $ 10.26 $ 8.33 $ 7.05 $ 5.25 12 We have never declared or paid cash dividends on our common stock and do not anticipate doing so for the foreseeable future.Instead, we intend to retain our current and future earnings to fund the development and growth of our business.Our current credit facility prohibits us from declaring dividends. COMPARISON OF 5 YEAR CUMULATIVE TOTAL RETURN The following graph compares the percentage change in cumulative stockholder return on our common stock for the period September30, 2002 through September30, 2007, with the cumulative total return on the NASDAQ Composite Index and the Russell 2000 Index.The comparison assumes $100.00 was invested on September30, 2002 in our common stock and in each of the foregoing indices and assumes reinvestment of all dividends, if any. Measurement Date Tier Technologies, Inc. NASDAQ Composite Russell 2000 9/30/02 $ 100.00 $ 100.00 $ 100.00 9/30/03 47.09 150.59 136.50 9/30/04 51.00 162.89 162.12 9/30/05 45.72 185.48 191.23 9/30/06 35.94 196.37 210.20 9/30/07 53.91 236.60 236.14 The information included under the heading "Comparison of 5 Year Cumulative Total Return" in Item 5 of this Annual Report on Form 10-K is "furnished" and not "filed" and shall not be deemed to be "soliciting material" or subject to Regulation 14A, shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. 13 ITEM 6—SELECTED FINANCIAL DATA The following table summarizes selected consolidated financial data for the fiscal years ended September30, 2003 through 2007.You should read the following selected consolidated financial data in conjunction with the financial statements, including the related notes, and Item 7—Management’s Discussion and Analysis of Financial Condition and Results of Operations.Historical results are not necessarily indicative of results to be expected for any future period.Certain historical information in the following table has been reclassified to conform to the current year presentation. Fiscal years ended September 30, (in thousands, except per share data) 2007 2006 2005 2004 2003 Revenues $ 111,148 $ 96,492 $ 78,695 $ 61,948 $ 51,779 Costs and expenses 133,425 118,825 98,936 83,503 81,343 Loss before discontinued and other income (loss) (22,277 ) (22,333 ) (20,241 ) (21,555 ) (29,564 ) Other income 4,094 3,457 874 835 904 Loss before income taxes & discontinued operations (18,183 ) (18,876 ) (19,367 ) (20,720 ) (28,660 ) Income tax provision (benefit) 76 45 127 — (2,764 ) Loss from continuing operations (18,259 ) (18,921 ) (19,494 ) (20,720 ) (25,896 ) Income from discontinued operations, net 15,225 9,470 20,620 20,657 20,460 Net (loss) income $ (3,034 ) $ (9,451 ) $ 1,126 $ (63 ) $ (5,436 ) Total assets $ 166,424 $ 169,860 $ 176,742 $ 171,980 $ 161,374 Long-term obligations, less current portion $ — $ — $ — $ 89 $ 195 (Loss) earnings per share—Basic and diluted: Continuing operations $ (0.94 ) $ (0.97 ) $ (1.00 ) $ (1.09 ) $ (1.38 ) Discontinued operations $ 0.78 $ 0.49 $ 1.06 $ 1.09 $ 1.09 (Loss) earnings per share—Basic and diluted $ (0.16 ) $ (0.48 ) $ 0.06 $ — $ (0.29 ) Weighted average common shares used in computing: Basic and diluted (loss) earning per share 19,512 19,495 19,470 18,987 18,782 14 ITEM 7—MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis of Financial Condition and Results of Operations includes forward-looking statements.We have based these forward-looking statements on our current plans, expectations and beliefs about future events.Our actual performance could differ materially from the expectations and beliefs reflected in the forward-looking statements in this section and throughout this report, as a result of the risks, uncertainties and assumptions discussed underItem 1A—Risk Factors of this Annual Report on Form 10-K and other factors discussed in this section.For information regarding what constitutes a forward-looking statement refer to Private Securities Litigation Reform Act Safe Harbor Statement on page1. OVERVIEW We provide federal, state and local government and other public sector clients with electronic payment and other transaction processing services, as well as software and systems integration services.As explained more fully in this
